Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 1 of 9 PAGEID #: 1

HH

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

United States of America
Vv.

Case No. 2° 4- my - bie

Nicholas S. Cochran
1713 Lucille Dr., Apt. 1D
Lima, Ohio 45801

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 7/9/19 to 7/15/19 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 USC Sec. 1591 in or affecting interstate or foreign commerce, did recruit, entice, harbor,

transport, provide, obtain, advertise, or maintain a person, knowing that such
person had not attained the age of 18 years and would be caused to engage
in a commercial sex act (Sex trafficking of a minor)

18 U.S.C. Sec. 2251 (a) use of a minor engaged in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, in interstate or foreign
commerce (Production of child pornography)

18 U.S.C. Sec 2260A Committing a felony offense against a minor while required to register as a
sex offender.

This criminal complaint is based on these facts:

See attached affidavit incorporated herein by reference

@ Continued on the attached sheet.

Jn £6

“ F * ; ae ¥
Complainant's signature

____ Michael A. Harey, FBI Special Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: @y 2019

“i € OO
City and state: Columbus, Ohio Norah McCann King U.S. Magistrate Judge

~“

 

 
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 2 of 9 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

In the Matter of the Criminal Complaint for: )
)

United States of America ) Case No:
v. )

Nicholas S. Cochran )
1713 Lucille Dr., Apt. 1D )
Lima, Ohio 45801 )

Magistrate Judge:

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael A. Harey, a Special Agent with the Federal Bureau of Investigation (FBI), being
duly sworn, hereby depose and state:

l. Iam a Special Agent with the FBI assigned to the Cincinnati Division and I have
been a Special Agent since October 2008, having worked on counterterrorism investigations and
public corruption investigations as a Special Agent. I am currently assigned to the FBI Child
Exploitation Task Force, investigating matters involving the online exploitation of children and
child pornography. I have made arrests and have executed search warrants pertaining to these
types of investigations. | make this affidavit in support of an application for a criminal
complaint against Nicholas S. COCHRAN, there being probable cause to believe that
COCHRAN has committed violations of Title 18, United States Code, Sections 2251(a), 2260A
and 1591.

2. This affidavit is based upon your affiant’s first-hand knowledge as well as
conversations and coordinated efforts with other law enforcement agents. Since this affidavit is
being submitted for the limited purpose of securing a criminal complaint and arrest warrant, your
affiant did not include each and every fact known concerning this investigation. Y our affiant did
not withhold any information or evidence that would negate probable cause. Your affiant has set
forth only the facts that are believed to be necessary to establish probable cause that Nicholas S.
COCHRAN committed the violations listed above.

3. On or about July 15,2019, members of the Celina Police Department reached out
to FBI Task Force Officer (TFO) Larry McCoy regarding a missing juvenile female, whose
parents reported had been missing from her home since on or about July 9,2019. According to
information provided by the Celina Police Department, the missing juvenile (hereinafter "child

victim") was 14 years old, and had made contact via phone with Celina Police Department
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 3 of 9 PAGEID #: 3

Detective Brian Taylor as well as friends of the child victim since her disappearance. The phone
numbers she utilized for these communications were 419-465-8092 and 419-607-9819.
Additionally, the child victim's friends reported that, on or about July 11,2019, they had been
able to observe the child victim's location through a feature on Snapchat that allows one's
Snapchat friends to view one's GPS location. This Snapchat feature had indicated that on or
about July 11,2019, the child victim had been at or near two hotels in Columbus, Ohio, one
located near Dublin-Granville Road, and another near Brice Road. One juvenile friend of the
child victim stated to Celina Police that the child victim may be in the Columbus area with a man
named "Nick". Law enforcement was aware that the GPS locations in Columbus that the child
victim's friends had reported were known human trafficking hotspots, and therefore searched for
the reported phone numbers in Spotlight, a search tool that obtains information from multiple
websites known to advertise prostitution. This search revealed an advertisement that had been
posted on the website skipthegames.com , in the female escorts section, which was entitled "hot-
young-thick-pussy." The phone number 419-607-9819 was listed as the contact number within
the body of the ad, which further stated, "Hey boys if you like ur girls thick and wet then hmu |
am always down for the ride and shit i just might ride you My donations are not negotiable and
do not attempt to low ball me I can skype and I have duo for verification and i will send one
nude No small talk time is money and I don't like mine wasted (419) 607-9819 this is my number
only txt me do not bother to call cuz won't answer." The ad contained two photographs of a nude
female on a bed. In one of the photographs, the female was bent over with her buttocks facing
the camera, and the camera focused on her nude anus and genitalia.

4. TFO McCoy thereafter sent a request for an emergency disclosure to
skipthegames.com, requesting all user information relating to the identified advertisement,
including any user names, IP addresses utilized to post the ad, or other ads posted that utilized
the same phone number. The information provided by skipthegames in response to this request
indicated that the ad had been posted by a user utilizing the email account
nickC617792@ gmail.com, and that prior email addresses and phone numbers registered with this
account included nickcochran617792.@ gmail.com, 614-956-3764, 419-863-0003, and 419-776-
6832. Skipthegames also provided information regarding a second account, which had also
registered the phone number 419-776-6832. This second account was utilizing the email account
nickcochran09@ gmail.com, but had also previously utilized the email account

2
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 4 of 9 PAGEID #: 4

nickcochran617792@ gmail.com. Skipthegames also provided a listing of all ads posted by both
accounts, and the IP addresses utilized to post the ads. This listing revealed that between July 9,
2019 (the date that the child victim disappeared), through July 14, 2019, the user posted
approximately 25 ads on skipthegames.com in the female escorts sections for Lima-Findlay,
Dayton, and Columbus. The titles of these ads were largely similar or identical to the title of the
ad agents had observed on the skipthegames website that is described above. Skipthegames also
indicated the associated account had posted four ads in the female escorts section of the website
on May 24, 2019. Investigation of the 419-607-9819 phone number in law enforcement
databases containing suspected prostitution and human trafficking advertisements revealed that
the May 24, 2019, Skipthegames ads that were posted by the associated account were
prostitution advertisements for a female who was not the child victim. Law enforcement was not
able to determine the age of the female depicted in the May 24 ads. The Skipthegames response
also provided a screenshot of an advertisement that was posted by the associated account in the
male escort section of skipthegames, which advertised an individual who identified himself as
Nick and described himself as a 28-year-old Latin/Brazilian who was available for paid sexual
activity. The ad included a photograph of a male face, chest and penis.

5. On or about July 15,2019, Nicolas Salvadore COCHRAN was encountered by
the Allen County Sheriff's Office during a traffic stop. Allen County deputies determined
COCHRAN had a warrant for a failure to appear in Lima Municipal Court, and COCHRAN was
arrested on this warrant. Allen County Sheriff's Deputies seized COCHRAN’s LG smartphone,
pursuant to COCHRAN's arrest, and turned the LG smartphone over to FBI agents, who later
obtained a search warrant for the device.

6. Not long after COCHRAN was arrested by Allen County Sheriff's office, the
child victim called her parents from the Red Carpet Inn in Lima, Ohio, and reported she was
abandoned there by COCHRAN. The child victim's parents contacted the Allen County Sheriff's
Office who responded to the Red Carpet Inn and recovered the child from room 227. The Red
Carpet Inn is located approximately a mile from where COCHRAN was stopped by Allen
County Sheriff's deputies.

te In the process of recovering the child victim, Allen County Sheriff's Office
deputies observed and photographed a receipt that contained the name Nick and the phone
number 419-863-0003, and a work order from Jack Maxton Chevrolet, located in Worthington,

2
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 5 of 9 PAGEID #: 5

Ohio, that contained a customer name of Nicholas Cochran, with an address of 1250 Nurect
Road, Lima, Ohio 45801. The clerk at the Red Carpet Inn also provided deputies with a
photocopied image of the Ohio Driver's License used to register for Room 227. The license was
issued to Kevin Scott CARDER, with a date of birth of April 12, 1990.

8. On July 16,2019, the child victim was interviewed by an Allen County Sheriff's
Deputy and the FBI. The child victim initially claimed that she had been with an adult male that
she knew as Adam, who she had met on social media and then decided to leave with him on July
9, She further explained that they had driven all around Ohio, starting in Dayton and continuing
in Columbus. She initially denied any knowledge of any individual named Nick. However,
when TFO McCoy confronted her with the knowledge that had been gained about COCHRAN
and the prostitution/trafficking activities, she admitted that the person that she had been with was
COCHRAN, that she met him on Snapchat approximately five months prior, and that he was 28-
year-old registered sex offender.

0 The child victim thereafter confirmed that COCHRAN picked her up on or about
July 9, 2019, and shortly thereafter asked her if she wanted to make money. She further
confirmed that he then explained the website skipthegames, and how he would place an ad for
her to be an escort. According to the child victim, the first night she took pictures of herself that
she sent to him, and he used those pictures to post an advertisement for her on skipthegames.
She admitted that she met with two clients in Lima for the purpose of paid sexual activity, but
did not actually engage in sexual acts with those clients. Thereafter, she drove with COCHRAN
to Dayton and Columbus, Ohio, where he took photographs of her that he posted in additional
advertisements on skipthegames, utilizing his LG smartphone. The child victim further
explained that COCHRAN utilized the application TextNow to communicate with potential
customers who responded to the ads, and as a result she engaged in sexual activity with several
men in exchange for money. This activity occurred at various hotels in Dayton and Columbus
that the defendant paid for utilizing the money she made and a fake identification he used
because his license was suspended. She further specified that the images that were in the
skipthegames advertisement that the FBI had located, as described above, were images of her
that were taken by COCHRAN. The child also admitted that she engaged in sexual intercourse
with COCHRAN on at least two or three occasions.

10. Subsequent to the interview of the child victim, her parents and the child victim

4
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 6 of 9 PAGEID #: 6

provided consent and login information for the child victim's Snapchat account. Initial review of
the child victim's Snapchat account revealed communications with Snapchat account Nick.0310
in the days leading up to July 9, 2019, when the child disappeared. Given the date of birth for
Nicholas COCHRAN, which is March 10, 1991, your affiant initially believed it was likely that
Nick.0310 was COCHRAN's Snapchat account. Within the child victim's Snapchat
conversations, your affiant initially observed that the child victim sent nude images of herself to
the Nick.0310 account.

11. | The same day as the interview of the child victim, FBI agents also interviewed
COCHRAN. COCHRAN confirmed that the child victim sent him nude images of herself, and
that he possessed the nude images on his LG smartphone. He admitted that he knew that the
child victim was 14 years old. COCHRAN further admitted that he utilized the LG smartphone,
which had an associated phone number of 419-863-0003 and his skipthegames account to post
advertisements for paid sexual activity with the child victim, and to make the arrangements for
such sexual activity. COCHRAN estimated he set up at least twelve paid sexual encounters for
the child victim in Dayton and Columbus and at least one in Lima. COCHRAN admitted he
posted ads for sex with the child victim daily, and sexual encounters with the child victim
occurred daily while she was missing. COCHRAN admitted that the prostitution ads he posted
for the child victim online contained nude photographs of the child victim.

12. Starting on or about July 26, 2019, COCHRAN’s LG cellular phone was
forensically and manually examined pursuant to the search warrant obtained. This examination
confirmed that COCHRAN used his LG smartphone to post online prostitution advertisements
for the child victim for sex, that COCHRAN’s took and received nude images of the child victim
on the cell phone, and that COCHRAN used the LG smartphone to send nude images of the child
victim to individuals intending to pay for sex with the child victim.

13. Specifically, the images that were observed within the skipthegames
advertisement that law enforcement connected to COCHRAN and the child victim, as described
above, were discovered in the Google photos application of COCHRAN’s LG smartphone. The
date that the phone indicated these photographs were taken was Thursday, July 11,2019, which
was during the timeframe the child victim stated she was with COCHRAN in Columbus, Ohio.
Also, found within the Google photos application on the phone was a folder entitled Snapchat
that contained approximately six images of the child victim’s exposed breasts and two images of

5
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 7 of 9 PAGEID #: 7

the child’s vulva that was being spread by the child’s fingers so as to display her clitoris. The
date that the phone associated with these photos from the Snapchat folder was July 7, 2019,
before the child victim’s disappearance. Based on the way in which these photos were saved by
the phone and given the nature of the photos themselves, your affiant has reason to believe that
COCHRAN took the two photos that depict the child victim nude from behind, and received the
other nude pictures of the child victim via Snapchat. All of these images have been found in
various advertisements on skipthegames that are associated with COCHRAN ’s skipthegames
account.

14. The search of the COCHRAN’s LG smartphone also revealed that he utilized the
device to arrange commercial sexual encounters for the child victim. Your affiant observed
communications with at least 30 apparent customers in the TextNow application on
COCHRAN’s LG smartphone. These communications were with individuals who contacted
COCHRAN in response to his skipthegames advertisement for sex with the child victim,
between on or about July 9, 2019 and July 16, 2019. In many of the communications, the nude
images of the child victim that are described above were sent by COCHRAN to the apparent
customers during conversations about rates and location. In these TextNow communications,
COCHRAN indicated that the child victim was available for commercial sexual activity at
various hotels in Columbus, Westerville, Fairborn, and Lima, Ohio, including at the Red Carpet
Inn where the child victim was recovered. Specifically, in a conversation that occurred on July
14 and 15,2019, COCHRAN responded to a customer’s question regarding rates by stating that
it was $75 for a quarter of an hour, $125 for a half hour, and $175 for an hour. He then went on
to inform the customer that the location was in Lima, and that outcalls could be provided for an
additional charge of $50. In the final communications of this conversation, which occurred 9
minutes prior to COCHRAN’s arrest, COCHRAN provided the specific in call location as the
“Red Carpet.”

15. | Subsequent additional review of the child victim’s Snapchat account, as
authorized by the consent provided on July 17, 2019, confirmed that Nick.0310 is COCHRAN’s
Snapchat account. Review of the specific communications between the child victim and
Nick.03 10 revealed chats between the two as early as March 27, 2019. In one of the earliest
conversations that was still in the account, the child victim informed Nick.0310 she was 14 years
old. They subsequently communicated about drugs and alcohol, with Nick.0310 indicating that

6
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 8 of 9 PAGEID #: 8

he could provide the child victim with vodka and methamphetamine. During one of these
conversations, Nick.0310 stated that he would want the child victim to perform oral sex on him
as payment for alcohol. He thereafter asked, “Can I also see a pic of your pussy?” Throughout
their Snapchat conversations, Nick.0310 continually requested images of the child victim’s
genitalia and discussed sexual acts he wanted to engage in with the child. In a conversation on
April 10, 2019, the child victim again stated that she was only 14, to which Nick.0310
responded, “Are you ok with the fact that I’m 28,' If not its cool.” The child victim again
reiterated her age, stating, “Ya I’m okay with that but like are you okay that I’m 14 years
younger?” Subsequent to this conversation, Nick.0310 again requested a photograph of the child
victim’s genitalia, saying “Ight u still haven’t sent that pussy pic.” The child victim finally
relented saying, “Ok hold up” The child victim then sent two pictures of her genitalia, both of
which have been found on COCHRAN’s LG smartphone. During a subsequent conversation,
and in response to additional requests from COCHRAN, the child victim also sent him six
pictures of her nude breasts, which were also found in COCHRAN’s phone.

16. Inthe days immediately prior to the child victim’s disappearance, she
communicated with Nick.0310 about meeting to consume drugs and alcohol and to engage in
sexual activity. In a conversation on July 7, 2019, the child victim revealed she was on her
period, and Nick.0310 responded, “Wtf damn it. I mean u willin to do anal, or head?” The two
continued to communicate the following day, when the child victim asked Nick.0310, “Do you
want me to stay with you tonight again?” Nick.0310 responded, “Yea baby girl I do an this time
we are gonna do it right. Here in an hr I'll back up to get you. Bring clothes and stuff you
shower.” He then asked the child victim “how do you feel about going to akron to make
money?”

17. | Snapchat communications subsequent to the child victim’s disappearance confirm
that she was with the user of the Nick.0310 Snapchat account during the time she was missing,
which further confirms that COCHRAN is the user of this account. At one point Nick.0310
directed the child victim, “Go outside. He is out there.” The child victim pleaded, “Come back.”
“U sure he’s here?” Nick.0310 responded, “Hes not yet but im watching the door. Hes on his

way Im coming up with lube.” In another conversation Nick.0310 directed the child not to forget

 

1 Nicholas S. COCHRAN had just turned 28 years of age at the time of these communications.

7
Case: 2:19-cr-00198-MHW-NMK Doc #: 1 Filed: 08/02/19 Page: 9 of 9 PAGEID #: 9

the room key and instructed her to go to a specific hotel room. The child victim then asked,
“Does he want an half hour or hour?” Nick.0310 responded, “Um hr” and later directed the child
victim to, “Get dressed and stand outside,” and “Come down stairs to lobby and bring money.”

18. Further investigation of COCHRAN and his statements regarding probation and
sex offender status revealed that in 2009 he was charged with numerous counts of rape, and was
eventually convicted of two counts of sexual battery and one count of attempted sexual battery,
in violation of ORC § 2907.03, in Henry County, Ohio. COCHRAN was sentenced to a
cumulative term of incarceration of nine years, and was thereafter required to register as a sex
offender. At the time of the commission of these offenses described above, COCHRAN was
registered as a sex offender in Henry County, Ohio, due to the aforementioned conviction

19. The LG cellular phone that COCHRAN utilized to produce the sexually explicit
pictures of the victim that are described herein has an imprint indicating that it was manufactured
in Vietnam.

20. Columbus, Ohio, where both the child victim and the forensic information
indicate that COCHRAN took the sexually explicit images of the child victim, and where he
caused her to engage in commercial sex acts, is located in the Southern Judicial District of Ohio.

21. Based upon the foregoing information, your affiant submits that there is probable
cause to believe that Nicholas S. COCHRAN has committed the offenses of child sex trafficking,
production of sexually explicit depictions of a minor, and committing felony offenses against a
minor while required to register as a sex offender, in violation of 18 U.S.C. §§ 1591, 2251 (a),
and 2260A. Therefore, your affiant respectfully requests this court issue a criminal complaint

and arrest warrant.

 
    

Michael A. Harey,
Special Agent,
Federal Bureau of Investigation

Sworn to and subscribed before me this 24 day of August, 2019.
Ynr~
Norah McCann King

United States
Southern District opne

   
